    Case: 1:17-md-02804-DAP Doc #: 2649 Filed: 09/25/19 1 of 5. PageID #: 416193



                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION



     IN RE: NATIONAL PRESCRIPTION                            MDL No. 2804
           OPIATE LITIGATION

            This document relates to:                        Case No. 17-md-2804
    The County of Summit, Ohio, et al. v. Purdue
                Pharma L.P., et al.
              Case No. 18-op-45090                           Hon. Dan Aaron Polster


        HENRY SCHEIN, INC. AND HENRY SCHEIN MEDICAL SYSTEMS, INC.’S
                                TRIAL BRIEF

         This trial brief is intended to address the evidence and arguments that Henry Schein, Inc.

(“HSI”) and Henry Schein Medical Systems, Inc. (“HSMS”) (HSI and HSMS collectively are

referred to as the “Schein Defendants”) anticipate Plaintiffs will attempt to present at trial. The

Schein Defendants do not have the burden of proof of Plaintiff’s allegations and reserve their rights

to present or seek to exclude any evidence whether referenced or excluded in this trial brief based

on and in light of the evidence, allegations, and arguments offered by Plaintiff.

         HSI and HSMS are named defendants in the Summit County litigation only. Neither is

named in the Cuyahoga County litigation. Significantly, HSMS is a medical technology company,

which neither distributes nor sells medications (opioids or otherwise). While HSI distributes

opioids, it does not market such medications other than to include them in HSI's product and

pricing catalogues and lists – along with thousands of other products.

         For the 2006 – 2018 time period, HSI sent 227 opioid orders 1 to customers located in

Summit County. This distribution over the span of 13 years was limited to 33 individual


1
  Here, an “order” refers to a unique line item, even if purchased as part of the same shipment as another unique line
item. Schein sent 212 shipments of opioids to customers located in Summit County.
  Case: 1:17-md-02804-DAP Doc #: 2649 Filed: 09/25/19 2 of 5. PageID #: 416194



prescribers (i.e., physicians and dentists) and consisted of $24,405 in total sales. To put this in

perspective, HSI's total opioid sales into Summit County for the referenced 13-year period is less

than some distributors’ sales for one month to a single Summit County pharmacy. Since 2013,

HSI has not sold more than $239 worth of opioids into Summit County in any given year. At no

time during the relevant time period did HSI distribute opioids to retail or chain pharmacies,

Internet pharmacies, or “pill mills.” From 2006 through 2014, HSI’s market share of opioids sold

into Summit County was 0.034% of opioid Dosage Units, or 0.008% of opioid Morphine

Milligram Equivalents (“MMEs”). 2 Not surprisingly, Plaintiff’s own experts have characterized

HSI's limited distribution of opioids into Summit County as “de minimis,” a point on which

reasonable minds cannot differ.

        Plaintiff complains that of the 227 opioid orders that HSI shipped to Summit County, it

reported no suspicious orders to DEA. However, Plaintiff’s own experts – who analyzed DEA’s

ARCOS data and did so at Plaintiff’s counsel’s direction to identify potentially problematic

transactions – also did not identify a single suspicious order that HSI shipped to Summit County.

Nor could Plaintiff’s experts identify a single pill distributed by HSI that was diverted. Instead,

Plaintiff contends in conclusory fashion (through its own, unverified interrogatory answer) that all

of the 14 opioid orders that HSI shipped to a single doctor – Dr. Brian Heim – between August

2011 and June 2012 constitute “suspicious orders.” The Court noted in its order denying HSI’s

motion for summary judgment (Doc #2559) that Plaintiff’s evidence “indicates Dr. Heim was




2
  In its order denying HSI's de minimis summary judgment motion (Doc #2559), the Court noted an apparent
inconsistency between HSI’s market share numbers pertaining to Dosage Units (0.034%) and MMEs (0.008%). This
apparent “discrepancy” is because and evidence of the fact that HSI's distribution of opioids consists primarily of
opioids with low morphine concentrations – i.e., shipments of hydrocodone (a Schedule III CS until 2014) rather than
shipments of Oxycodone or Fentanyl.


                                                         2
  Case: 1:17-md-02804-DAP Doc #: 2649 Filed: 09/25/19 3 of 5. PageID #: 416195



under indictment in Ohio for drug trafficking and evidence tampering during that period.” [Id. at

4 (emphasis added)]. That is not accurate.

       First and foremost, HSI did not begin shipping orders of hydrocodone to Dr. Heim until

after the Ohio Board of Pharmacy determined on its own initiative that Dr. Heim’s medical license

should be reinstated and Dr. Heim’s DEA registration had been restored following a 1998 plea

deal whereby Dr. Heim received medical care in lieu of incarceration. Second, the time period

during which HSI shipped opioids (limited to hydrocodone only) to Dr. Heim while he was under

subsequent indictment amounted to less than 3 weeks – Dr. Heim was indicted on May 18, 2012

and HSI’s last shipment of opioids to him was on June 5, 2012. Third, Dr. Heim’s indictment had

nothing whatsoever to do with his use or misuse of opioid medications. Fourth, Dr. Heim notably

was not convicted of the crimes for which he was indicted. Rather, he pled guilty to “Obstructing

Official Business,” which is a misdemeanor. All of the other charges were summarily dismissed.

Finally, HSI cooperated fully with DEA in connection with its investigation of Dr. Heim. DEA

advised HSI in an email that, rather than withhold any future shipments of controlled substances

to Dr. Heim, HSI was to call DEA should Dr. Heim attempt to place further orders. Indeed,

following Dr. Heim’s indictment, DEA never commented on nor admonished HSI for any of its

opioid shipments to Dr. Heim or its SOMs system.

       The other prescriber to whom HSI distributed opioid medications and about whom Plaintiff

complains is Dr. Adolph Harper. Dr. Harper was convicted and sentenced for illegally distributing

drugs to his purported “patients” by “using his DEA registration number and disguis[ing] these

distributions as prescriptions.” To be clear, Dr. Harper’s crimes involved fraudulent prescriptions

and not the diversion of pills he received from HSI. Notably, HSI had ceased distributing opioid




                                                3
  Case: 1:17-md-02804-DAP Doc #: 2649 Filed: 09/25/19 4 of 5. PageID #: 416196



medications to Dr. Harper months before he began engaging in the illicit misconduct for which he

was ultimately convicted.

       In contrast to other defendants, no later than 1998, HSI adopted, implemented, and

followed a general practice of “pending” or holding and not shipping potentially suspicious orders

while conducting its due diligence investigation. This represents HSI’s general practice for the

past 21 years. The significance and commendability of HSI's longstanding and documented

commitment to monitoring, reporting, and withholding shipment of suspicious orders is further

underscored by the minuscule nature of HSI's opioid distribution business.         Indeed, HSI's

investment in its SOMs system is demonstrably robust when juxtaposed with having had less than

$25,000 in total opioid sales in Summit County since 2006.

       HSI's dedication to implementing an effective SOMs practice is further illustrated by its

longstanding practice of delivering to DEA monthly excessive order reports and cancelled order

reports continuously from the late 1990s until April 2015 when DEA advised HSI that it no longer

wanted to receive the monthly excessive order reports. While Plaintiff complains that HSI’s

monthly cancelled order reports should have been submitted more promptly and/or when such

orders were “discovered,” this Court has already acknowledged that there is a reasonable

difference of opinion as to what “when discovered” means, or what legal obligation(s) that phrase

imposes.

       Subject to and depending on the evidence presented by Plaintiff at trial, the Schein

Defendants reserve their right to offer other and additional evidence and argument at trial not

referenced herein.




                                                4
  Case: 1:17-md-02804-DAP Doc #: 2649 Filed: 09/25/19 5 of 5. PageID #: 416197



Dated: September 25, 2019

                                                   Respectfully Submitted,


                                                   /s/ John P. McDonald
                                                   John P. McDonald
                                                   C. Scott Jones
                                                   Lauren M. Fincher
                                                   Brandan J. Montminy
                                                   LOCKE LORD LLP
                                                   2200 Ross Avenue, Suite 2800
                                                   Dallas, TX 75201
                                                   Tel: (214) 740-8000
                                                   Fax: (214) 756-8758
                                                   jpmcdonald@lockelord.com
                                                   sjones@lockelord.com
                                                   lfincher@lockelord.com
                                                   brandan.montminy@lockelord.com

                                                   Counsel for Henry Schein, Inc. and Henry
                                                   Schein Medical Systems, Inc.

                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served via the Court’s ECF system to all

counsel of record.


                                                   /s/ John P. McDonald
                                                   John P. McDonald




                                               5
